UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2011 Commission File Number: 001-34677 SCORPIO TANKERS INC. (Translation of registrant’s name into English) 9, Boulevard Charles III, Monaco 98000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F R Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attachedto this Report on Form 6-K as Exhibit 99.1 is a press release issued by Scorpio Tankers Inc. (the “Company”) on December 22, 2011 announcing an Agreement for One Newbuilding Vessel, Execution of the 2011 Newbuilding Credit Facility, Agreement to Extend Loan Availability and Amend Financial Covenants, and Extension of Time Chartered-In Vessels. The information contained in this Report on Form 6-K, with the exception of the comments ofthe Company'schief executive officer, is hereby incorporated by reference into the Company’s Registration Statement on Form F-3 (Registration No. 333-173929) that was filed with the U.S. Securities and Exchange Commission with an effective date of May 10, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SCORPIO TANKERS INC. (registrant) Dated: December 27, 2011 By: /s/ Brian Lee Brian Lee Chief Financial Officer
